FILE COPY




SHARON KELLER                                                                                         DEANA WILLIAMSON
 PRESIDING JUDGE                  COURT OF CRIMINAL APPEALS                                                  CLERK
                                                                                                          (512) 463-1551
                                        P.O. BOX 12308, CAPITOL STATION
MIKE KEASLER
BARBARA P. HERVEY                             AUSTIN, TEXAS 78711                                       SIAN SCHILHAB
BERT RICHARDSON                                                                                        GENERAL COUNSEL
                                                                                                         (512) 463-1597
KEVIN P. YEARY
DAVID NEWELL
MARY LOU KEEL
SCOTT WALKER
MICHELLE M. SLAUGHTER
  JUDGES



                                          Wednesday, October 23, 2019

  Presiding Judge 7th District Court
  100 N Broadway, 2nd Fl
  Tyler, TX 75702-7236
  * Delivered Via E-Mail *

  Re: Pendergraft, James Ray
  CCA No. PD-0474-19
  Trial Court Case No. 007-1264-17

  The Court has this day issued an order for the above referenced cause.

                                                                           Sincerely,




                                                                           Deana Williamson, Clerk



  cc:      12th Court of Appeals Clerk (Delivered Via E-Mail)
           District Attorney Smith County (Delivered Via E-Mail)
           District Clerk Smith County (Delivered Via E-Mail)
           State Prosecuting Attorney (Delivered Via E-Mail)
           James Pendergraft




                        SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                             WEBSITE WWW.TXCOURTS.GOV/CCA